         Case 3:20-cv-07000-WHA Document 78-1 Filed 06/29/21 Page 1 of 4



1    NELSON MULLINS RILEY & SCARBOROUGH LLP
     Jahmy S. Graham (SBN 300880)
2    jahmy.graham@nelsonmullins.com
     Priscilla Szeto (SBN 305961)
3    priscilla.szeto@nelsonmullins.com
     Crispin L. Collins (SBN 311755)
4    crispin.collins@nelsonmullins.com
     19191 South Vermont Avenue, Suite 900
5    Torrance, CA 90502
     Telephone:       424.221.7400
6    Facsimile:      424.221.7499

7    Attorneys for Defendant
     TAWKIFY, INC.
8

9                               UNITED STATES DISTRICT COURT
10                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO

11

12   JEREMY STANFIELD, on behalf of himself       Case No. 3:20-cv-07000-WHA
     and all others similarly situated,
13
                                                  Assigned to Hon. William H. Alsup
                               Plaintiff,
14
            v.                                    DECLARATION OF JAHMY S. GRAHAM
15                                                IN SUPPORT OF TAWKIFY’S
     TAWKIFY, INC., et al.; and DOES 1 -25,       OPPOSITION TO PLAINTIFF’S MOTION
16                                                FOR LEAVE TO FILE A SECOND
                               Defendants.        AMENDED COMPLAINT
17

18                                                [Filed concurrently with Opposition to Plaintiff’s
                                                  Motion for Leave to File Second Amended
19                                                Complaint and the Declaration of Thane Schultz
                                                  in support thereof]
20
                                                  Hearing Date: July 22, 2021
21
                                                  Hearing Time: 8:00 a.m.
22                                                Courtroom:    12

23                                                Date Removed: October 7, 2020
                                                  Date Filed:   August 17, 2020
24

25

26
27

28
                                                                    Case No. 3:20-cv-07000-WHA
       DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                          LEAVE TO FILE SECOND AMENDED COMPLAINT
        Case 3:20-cv-07000-WHA Document 78-1 Filed 06/29/21 Page 2 of 4



1                               DECLARATION OF JAHMY S. GRAHAM
2            I, Jahmy S. Graham, hereby declare as follows:
3            1.    I am an attorney at law, duly licensed to practice in the State of California and before
4    this Court, and I am a partner with Nelson Mullins Riley & Scarborough LLP, attorneys of record
5    for Defendant Tawkify, Inc. (“Tawkify”) in this action. I submit this Declaration in support of
6    Tawkify’s Opposition to Plaintiff’s Motion for Leave to File Second Amended Complaint. I make
7    this declaration based on personal knowledge of the facts set forth herein. If called as a witness, I
8    could and would testify competently as to the matters set forth in this Declaration.
9            2.    A true and correct copy of transcript of the March 25, 2021 hearing in this action is
10   attached hereto as Exhibit A.
11           3.    A true and correct copy of Plaintiff’s First Set of Requests for Production of
12   Documents to Defendant Tawkify Exhibit B.
13           4.    Tawkify timely responded and properly objected to Plaintiff’s First Set of Requests
14   for Production of Documents to Defendant Tawkify by or before its deadline.
15           5.    Plaintiff did not move to compel further responses or production by or before his
16   statutory deadline to do so.
17           6.    A true and correct copy of transcript of the January 27, 2021 hearing in this action is
18   attached hereto as Exhibit C.
19           7.    On March 26, 2021, after the Court issued its Order limiting discovery to Plaintiff’s
20   individual issues only, Plaintiff’s counsel emailed me to informally request further responses to a select
21   number of requests from the discovery set served on November 25, 2020, and from the interrogatories
22   served on January 15, 2021. Tawkify timely responded and properly objected to these discovery
23   requests.
24           8.    As these requests were previously intended to seek information about the putative class,
25   Plaintiff offered to narrowly tailor the served requests to his individual issues only. Tawkify agreed to
26   provide further responses and produce responsive documents to the narrowed requests, thus
27   obviating the need for Plaintiff to serve new discovery requests. Tawkify’s further responses and
28   document production, including the recording at issue, were produced on April 22, 2020. Despite
                                             1                     Case No. 3:20-cv-07000-WHA
      DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                         LEAVE TO FILE SECOND AMENDED COMPLAINT
        Case 3:20-cv-07000-WHA Document 78-1 Filed 06/29/21 Page 3 of 4



1    Plaintiff’s claims that the call being recorded was a secret, Tawkify readily and prominently
2    produced the recording. It was not buried in a voluminous production. It was in a single folder of
3    a production of just 29 documents and was the only audio file produced.
4           9.     A true and correct copy of excerpts of Plaintiff’s Response to Defendant Tawkify,
5    Inc.’s Requests for Admission, Set One is attached hereto as Exhibit D.
6           10.    A true and correct copy of excerpts of the Transcript of Plaintiff Jeremy Stanfield’s
7    Deposition in this action is attached hereto as Exhibit E.
8           11.    On June 3, 2021, approximately one week after Plaintiff’s deposition, Plaintiff’s
9    counsel emailed Tawkify’s counsel to advise—for the first time—that he would seek leave to file a
10   second amended complaint.
11          12.    On June 8, 2021, Plaintiff filed his Motion and served a Notice of Deposition of
12   Tawkify’s Person Most Knowledgeable, in which Plaintiff identified Tawkify’s policies on call
13   recordings as a deposition subject matter. Tawkify served objections to the deposition notice,
14   including as to exceeding the limited scope authorized by the Court. Tawkify also reasserted its
15   scope objections, including on the recording issue, at the deposition on the record.
16          13.    A true and correct copy of excerpts of Plaintiff’s Supplemental Responses to
17   Defendant Tawkify, Inc.’s Interrogatories, Set One is attached hereto as Exhibit F.
18          14.    A true and correct copy of excerpts of a Transcript of Plaintiff’s June 26, 2020 call
19   with Tawkify Member Services (“MS”) department / representative is attached hereto as Exhibit
20   G. The transcript was prepared by a third party certified court reporting agency, First Legal, which
21   has been used by the parties in this action for depositions to date.
22          15.    A true and correct copy of excerpts from the Transcript of the Deposition of Tawkify’s
23   Rule 30(b)(6) witness in this action, Thane Schultz, is attached hereto as Exhibit H.
24          16.    A true and correct copy of email correspondence between my office and Plaintiff’s
25   counsel’s office on June 23-24, 2021 is attached hereto as Exhibit I. This email correspondence
26   comprises our request that Plaintiff produce a copy of the written confirmation he received from
27   Tawkify confirming that his call with MS would be recorded.
28
                                             2                     Case No. 3:20-cv-07000-WHA
      DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                         LEAVE TO FILE SECOND AMENDED COMPLAINT
        Case 3:20-cv-07000-WHA Document 78-1 Filed 06/29/21 Page 4 of 4



1           I declare under penalty of perjury under the laws of the United States of America that the
2    foregoing is true and correct. Executed in Torrance, California on June 29, 2021.
3

4                                                       /s/ Jahmy S. Graham
                                                        Jahmy S. Graham
5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                             3                     Case No. 3:20-cv-07000-WHA
      DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                         LEAVE TO FILE SECOND AMENDED COMPLAINT
